Title: To Thomas Jefferson from Thomas Barclay, 16 January 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 16 Jan. 1792. Muley Ischem was again proclaimed Emperor in the city of Morocco on 5 Dec. 1791 and he has also been proclaimed head of Ben Assar’s army of 30,000 men, part of which is stationed by the sea coast to protect the landing of supplies from Spain. Muley Yezid, who was at Rabat with 10,000 regular troops to whom he had distributed money, announced that he would begin a march to the city of Morocco on 1 Jan. His enemies, though numerous, are not as well disciplined as his troops, “and the name of Emperor, it is supposed, will influence a multitude of followers, when the people see the necessity of attaching themselves to one party or the other.”—Muley Yezid’s resolution and daring are offset by the executions he has ordered and his intemperate use of liquor, though he did refuse a gift of liquor from the Dutch minister. Muley Ischem has little character and owes his consequence solely to Muley Slema’s continued refusal to leave the sanctuary. Abderhaman governs south of the Atlas in peace. The other eleven sons of Sidi Muhammad are quiet spectators and undistinguished. The foreign consuls in Tangier have applied to the Emperor a second time for permission to withdraw from thence. Francis Chiappe is supposed to bring them Muley Yezid’s consent, but it now appears that the Basha Fenis will also require Muley Ischem’s permission for their departure. The Basha Fenis and Chiappe are both on weak ground but will probably secure themselves no matter which side wins in Morocco. Chiappe was well received in Spain and is supposedly coming to Tangier to escort him to the Emperor.—Letters from Barbary to a friend of his praise his sagacity in delaying his departure to Morocco and predict that Muley Yezid will be a formidable opponent despite the support Muley Ischem has received from Ben Assar. He wrote the enclosed 3 Jan. letter to Geronimo Chiappe and received the enclosed reply. Francis Chiappe’s arrival in Tangier “will I expect clear up one doubt, whether the Emperor will renew the peace with any person under the Rank of a Minister, for if we are to judge of what may happen from what has happened, he will not, nor has he hitherto done it in one instance. The British Court was obliged to make M. Matra the Consul General of Morocco, Minister for the express purpose of renewing the Treaty with Muley Yezid. I am persuaded of the propriety of sending Consuls from America to Africa in preferance to Ministers, but whether a disagreement of sentiments between the two nations in this particular, should be so far insisted on as to prevent a Negociation from taking place, is not for me to determine.—I think my present situation a little delicate, because if I proceed to Morocco, possibly the whole business must be done anew. If I do not go, the Emperor may take such offence as will be impossible to remove, in case of his success, during the whole of his reign. He is very lofty minded, and could he be supplied with the Means would rather owe his extortions from Foreign Nations to his power than to negociation. He professes an equal dislike to Jews and Christians, and plumes himself on the surname he has assumed which signifies Mesiah or Sent  of God.”—The next advices from Tangier may be decisive but if not and the Emperor sends for him, he will go if Chiappe and the Basha advise him to do so. From “the other side” he will relay what information he can write down, but he cannot write freely and to use cypher might be dangerous to him. “From the moment in which I shall land in Barbary to that of my leaving it, you will consider me as acting under the will and pleasure of the Ruling Monarch.”
        